DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              HYDRO CONDUIT CORP., a foreign corporation,
                            Appellant,

                                    v.

 DRAGADOS USA, INC., a foreign corporation, FIDELITY & DEPOSIT
COMPANY OF MARYLAND, a foreign corporation, ZURICH AMERICAN
   INSURANCE COMPANY, a foreign corporation, LIBERTY MUTUAL
 INSURANCE COMPANY, a foreign corporation, and THE INSURANCE
COMPANY OF THE STATE OF PENNSYLVANIA, a foreign corporation,
                           Appellees.

                              No. 4D19-289

                          [February 13, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos Augusto Rodriguez, Judge; L.T.
Case No. 11-18330CA.

  Mark C. De St. Aubin (Pro Hac Vice) and Peter M. Crofton of Smith,
Gambrell & Russell, LLP, Atlanta, GA, and John P. Seiler and Richard J.
Zaden of Seiler, Sautter, Zaden, Rimes & Wahlbrink, Wilton Manors, for
appellant.

  K. Stefan Chin and Jerry P. Brodsky of Peckar & Abramson, P.C.,
Miami, for appellee Dragados USA, Inc.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.